696 So. 2d 811 (1997)
James H. BEHRMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 96-01800.
District Court of Appeal of Florida, Second District.
March 7, 1997.
James H. Behrman, Pro Se.
Robert A. Butterworth, Attorney General, Tallahassee, and Davis G. Anderson, Jr., Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Appellant, James H. Behrman, filed a motion in the trial court to correct illegal sentences *812 pursuant to Florida Rule of Criminal Procedure 3.800. The state conceded, and the trial court agreed, that the sentences previously entered as a result of a plea agreement exceeded the statutory maximum for the offenses charged. The trial court proceeded to resentence appellant in an attempt to carry out the plea agreement and assure that the sentences were lawful. In this appeal from his resentencing, appellant raises several issues. Inasmuch as he was not represented by counsel at the resentencing, we reverse and remand for resentencing again after appellant is afforded or waives counsel. See State v. Scott, 439 So. 2d 219 (Fla.1983). Because we reverse and remand for resentencing on the issue of the lack of counsel, we find it unnecessary to address appellant's other issues.
Reversed and remanded.
CAMPBELL, A.C.J., and SCHOONOVER and WHATLEY, JJ., concur.